DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites the limitation “a surface of the diverter” which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited planar top surface or planar bottom surface 
Regarding claim 3, the claim recites the limitation “a top surface of the diverter” which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited planar top surface. For purposes of examination, this will be treated as being the same as the previously recited planar top surface.
Regarding claim 4, the claim recites the limitation “one or more side surfaces of the diverter” which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited first and second terminal lateral sides. For purposes of examination, this will be treated as being the same as the previously recited first and second terminal lateral sides.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8 and 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Diederich et al. (US 20070032785) (“Diederich”).
Regarding claim 1, Diederich discloses an end effector of an electrosurgical device (see Figs. 6-8), the end effector comprising: a distal fluid discharge port (see 812, Fig. 8) in fluid communication with a first fluid path (see 814; [0056], Fig. 8); a distal fluid aspiration port (see open distal end of the central lumen of the device connected to vacuum connector 608, Figs. 6-8) in fluid communication with a second fluid path (see central lumen of the device connected to vacuum connector 608, Figs. 6-8); a first electrode (see conductive material of the inner tube 802; [0057], Fig. 8) and a second 

    PNG
    media_image1.png
    333
    826
    media_image1.png
    Greyscale

Regarding claim 2, Diederich further discloses wherein the plurality of voids is configured to direct a fluid from the distal fluid discharge port to a surface of the diverter (see “capillary fluid container”, [0057]; and connections to 812 and 818, Fig. 8).
Regarding claims 3 and 4, Diederich further discloses wherein the surface of the diverter comprises a top surface of the diverter or wherein the surface of the diverter comprises one or more side surfaces of the diverter (as shown in annotated Fig. 8 above).
Regarding claim 8, Diederich further discloses wherein the matrix comprises a ceramic matrix (see ceramic open-cell porous material, [0057]).
Regarding claim 10, Diederich further discloses wherein the distal fluid aspiration port is configured to remove a material from an area proximate to the diverter (the open distal end of the central lumen of the device connected to vacuum connector 608 is considered capable of removing materials from the area proximate to 816, such as those in the tissue environment surrounding the distal tip of the device through application of a vacuum, see also [0050] and [0062]).
Response to Arguments
Applicant's arguments filed 18 November 2020 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments directed to Diederich failing to disclose newly amended claim 1, the Examiner respectfully disagrees. The Examiner contends that Diederich meets all of the limitations of amended claim 1 as detailed in more detail above. With regard to the newly added limitations for the diverter as claimed, the Examiner contends that Diederich generally discloses these limitations by virtue of the cross-section of the cylindrical structure as shown in Fig. 8 of the reference, and thereby provides for the planar top and bottom surfaces since the faces as indicated above are shown as flat in cross-section. The lateral sides of the porous material 816 are .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794